Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 1 of 16
                  EXHIBIT A
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 2 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 3 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 4 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 5 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 6 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 7 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 8 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                     Page 9 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                    Page 10 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                    Page 11 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                    Page 12 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                        EXHIBIT B
                                    Page 13 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                    Page 14 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                    Page 15 of 16
Case 16-13094   Doc 51-1   Filed 09/25/19 Entered 09/25/19 16:46:12   Desc Exhibit
                                    Page 16 of 16
                                                          EXHIBIT C
